Citation Nr: 9901161	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-47 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of pelvis 
fracture. 


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 30, 1965 to 
June 1966.    The appellant again served on active duty from 
December 1969 to April 1970.

The rating decision which is the subject of this appeal 
originated in the San Diego regional office (RO).   Pursuant 
to the appellants June 1991 request, the claims file was 
transferred to the San Juan, Puerto Rico RO.  The appellants 
claims file was then transferred to the Oakland, California 
RO in December 1996, in light of the appellants change of 
residence.

In March of 1997, the Department of Veterans Affairs (VA) 
notified the appellant of their denial of his claim for non-
service connected pension benefits and provided the appellant 
with VA Form 4107 explaining his right to appeal.  The 
appellant has filed no notice of disagreement as to that 
denial.
 
In March of 1998, the appellants representative, Swords to 
Plowshares, advised VA of their withdrawal of services as 
representative of the appellant.

In his substantive appeal, the appellant requested a hearing 
before a Traveling Member of the Board of Veterans Appeals 
(Board).  However, the appellant failed to appear for his 
hearing scheduled for December 11, 1998, and has made no 
attempts to reschedule the hearing.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  Medical records reveal the appellant reported that while 
working as a warehouse manager in June 1967, he was pinned 
against a forklift by a truck resulting in multiple pelvic 
fractures.   
 
3.  The evidence does not demonstrate that the underlying 
pathology of the appellants residuals of a pelvis fracture 
increased in severity as a result of the appellants second 
tour of active duty.



CONCLUSION OF LAW

Residuals of a pelvis fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991); 38 C.F.R. §§  3.303, 3.304, 3.306 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants claim is well-grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the appellant in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).
I.  Factual Background

The appellants enlistment examination dated November 1965 
reflects a normal spine and musculoskeletal system, and the 
appellant reported his health as good.  

A sick call treatment record from December 11, 1965 shows the 
appellant suffered a back strain while at home.   

A medical examination conducted at the appellants June 1966 
release from active duty reflects a normal spine and 
musculoskeletal system.

The appellants October 1967 reserves annual examination 
reflects the appellants spine as abnormal with a history of 
pelvis fracture.  The appellant was listed as not qualified 
for retention in the USMCR.   The appellant reported 
receiving treatment in June 1967 for a crushed pelvis and 
fractured backbones.  

In January 1968, the appellants reserve medical records 
reflect an impression of chronic lumbosacral strain.

Reserve personnel letters dated March 1968 reflect a 
recommendation for discharge by reason of medically unfit.  
However, an April 1968 document from the Commandant of the 
Marine Corps reflects the appellant was physically qualified 
to perform his duties.  

Contained within the appellants service medical records is 
an examination report from a private medical doctor dated 
October 8, 1968.  This examination reflects the appellants 
history of receiving an injury to his pelvis in June 1967 
while working as a warehouse manager.   According to the 
appellant, he was pinned against a forklift by a truck 
resulting in multiple pelvic fractures.  The private 
physician diagnosed (1) historically, fracture, transverse 
process, L-5, on right, apparently healed; (2) healed 
fracture, right ischiopubic junction; (3) lumbosacral strain.  
The physician found the cause of the appellants disability 
to be the injury of June 13, 1967.   

An October 20, 1968 annual reserves examination reflects a 
normal spine and the examiner found appellant qualified for 
retention in the USMCR with a note of occasional back pain.  
The appellant reported his condition as poor with recurrent 
back pain and swollen or painful joints.

On March 24, 1970, an orthopedic consult was requested by 
service medical personnel due to appellants marked chronic 
low back pain and limitation of motion.  

In April 1970, an orthopedic examiner observed a flattening 
of the appellants lumbar lordosis, limitation of forward 
flexion, and paravertebral spasm.  The appellants x-rays 
were within normal limits.  The examiner recommended the 
appellant be discharged from the reserves.

The appellants service medical records contain an April 1970 
medical summary which indicates the appellant had suffered 
marked chronic back pain and limitation of motion since his 
accident two years earlier.  

A Medical Board report dated April 1970 found the appellant 
to have a chief complaint of back pain in the right lower 
lumbar area radiating into the right leg.  The appellant 
related his condition was made worse by lifting, bending, 
stooping and standing for prolonged periods of time.  The 
appellant related morning stiffness and pain.  He first 
became aware of this condition at 21 years of age when he was 
involved in a truck accident in which he was pinned between a 
forklift and a truck, crushing his pelvis and breaking some 
transverse processes in his back.  The physical examination 
portion of the medical board report shows marked lumbar 
paravertebral spasm with loss of range of motion in all 
phases secondary to pain.  Straight leg raising and deep 
tendon reflexes were within normal limits, and muscle mass 
and strength were also within normal limits.  X-ray 
examination, lumbar spine, was within normal limits.   The 
Medical Board found the appellant unfit for duty due to 
chronic lumbosacral pain, secondary to fracture of right 
ischiopubic junction, and right L-5 transverse process.   The 
Medical Board further found the appellants disability 
existed prior to entry and was not aggravated by service.  
The Medical Board recommended the appellants discharge for 
physical disability.

The appellants April 1970 discharge examination revealed 
marked paravertebral lumbar muscle spasm with limitation of 
motion in all planes; straight leg raising and deep tendon 
reflexes were within normal limits.   The examination further 
reflects a diagnosis of severe chronic lumbosacral strain 
with a history of fracture of transverse process; healed 
fracture of the right L-5 ischiopubic junction (by history).

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty during active service.    38 
U.S.C.A. § 1110.   Service connection connotes many factors 
but basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.   38 C.F.R. § 3.303(a).   

The appellant will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§  3.303, 3.306.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

III.  Analysis

Although there is no record of an entrance examination for 
the appellants second tour of active duty, the claims file 
clearly and unmistakably indicates the appellants pelvis 
fracture preexisted his second tour of active duty.   
Notably, at his October 1967 annual examination, the 
appellant reported receiving treatment in June 1967 for a 
crushed pelvis and fractured backbones.  The October 1968 
private physicians examination reflects the appellant 
received an injury to his pelvis in June 1967 while working 
as a warehouse manager when he was pinned against a forklift 
by a truck resulting in multiple pelvic fractures.   

According to the appellants October 1994 substantive appeal, 
the appellant contends a back injury of June 1967 was 
aggravated by subsequent active service.  The appellants 
notice of disagreement dated June 1994, states he served 5 
weeks on active duty, and that his assignments during that 5-
week period aggravated a pelvis fracture.

In April 1970, a Medical Board determined that the 
appellants chronic lumbosacral pain, secondary to fracture 
of right ischiopubic junction, and right L-5 transverse 
process, existed prior to his entry and was not aggravated by 
service, was not due to his own misconduct, and was not 
incurred in the line of duty.   Accordingly, notwithstanding 
the appellants contentions, the dispositive consideration is 
that the April 1970 Medical Board, composed of three 
physicians, determined that there had been no aggravation 
during the appellants active duty.    

 

ORDER

Service connection for residuals of a pelvis fracture is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
